Citation Nr: 0119939	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  97 - 26 949	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 3, 1967, to October 30, 1970, including 
service in the Republic of Vietnam from July 26, 1968, to 
July 26, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 4, 1997, 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.    

Other issue

The record shows that the veteran has recently claimed 
service connection for diabetes mellitus as residual to AO 
exposure while serving in the Republic of Vietnam.  The Board 
notes in passing that on May 8, 2001, VA's final rules were 
published providing for disability compensation benefits for 
Vietnam veterans with diabetes mellitus.  The veteran's claim 
is referred to the RO for appropriate action.  


REMAND

The veteran is currently seeking entitlement to service 
connection for asthma.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The record shows that the veteran initially claimed direct 
service connection for asthma, while further indicating that 
such was due to herbicide exposure while serving in the 
Republic of Vietnam from July 1968 to July 1969.  The veteran 
has also submitted a November 1997 letter from Dr. D. which 
appears to relate the veteran's "extrinsic asthma" to 
environmental factors related to his period of active duty, 
including being stationed next to a herbicide facility in 
Vietnam.    

However, at his personal hearing held in February 1998 before 
the RO Hearing Officer, the veteran offered sworn testimony 
that he had asthma prior to service entry, and that he was 
treated in an emergency room for that condition.   The Board 
observes that the veteran's testimony is consistent with a 
report of medical history completed by the veteran at the 
time of service entry in which he noted a history of asthma.  
The veteran's employment records from Tinker Air Force Base 
show that in May 1989, the veteran related that he has had 
asthma "forever".  In addition, in July 1992, the veteran 
reported a history of asthma "since childhood".  

The foregoing record suggests that the veteran at times was 
contending that his asthma originated during his active 
service.  At times, also, the veteran has appeared to contend 
that his asthma is residual to herbicide exposure while 
serving in the Republic of Vietnam.  More recently, the 
veteran appears to be claiming that his asthma preexisted 
service entry and was aggravated by his during service.  In 
view of the foregoing, the RO should ask the veteran to 
clarify and to specifically identify the issues he wishes to 
pursue on appeal.  

The record shows that the RO has evidently not attempted to 
obtain the medical records of the veteran's treatment for 
asthma in the emergency room in Cartersville, Oklahoma during 
his childhood.  In addition, the RO has not requested copies 
of the complete treatment records of the veteran from Dr. D., 
his current private physician.  In addition, the RO should 
ask Dr. D. to state, with particularity, the basis for his 
belief that any current respiratory disorder in the veteran, 
including "extrinsic asthma", is related to environmental 
factors during his military service and that his first asthma 
attack occurred in September 1969.  Dr. D. should be provided 
a copy of his November 1997 letter for review.

The case is remanded to the RO for the following actions:

1.  The RO should request the veteran to 
specifically identify and clarify the 
issues he wishes to pursue on appeal.  
All necessary developmental, adjudicative 
and procedural actions which are required 
by his response should be promptly 
undertaken and completed.

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for asthma 
prior to and after service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
request copies of records pertaining to 
treatment of the veteran at the emergency 
room in Cartersville, Oklahoma and 
records pertaining to treatment of the 
veteran in the possession of Dr. D., the 
veteran's current private physician.  The 
RO should further obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Oklahoma City, since 
January 1997.  

3.  The RO should contact Dr. D. and ask 
him to state, with particularity, the 
basis for his belief that any current 
respiratory disorder in the veteran, 
including "extrinsic asthma", is 
related to environmental factors during 
his military service; that the veteran's 
first asthma attack occurred in September 
1969; or that the veteran worked next to 
the AO facility while serving in Vietnam.  
Dr. D. should be provided a copy of his 
November 1997 letter for review.

4.  Upon completion of the above 
development, the RO should request a 
review of the veteran's medical records 
by an appropriately qualified VA 
specialist, who should render an opinion 
as to the following matters:  (1) what is 
the correct diagnosis of any current 
respiratory disability; (2) what is the 
earliest date of onset of asthma 
demonstrated in the veteran's medical 
records; (3) did asthma preexist the 
veteran's service entry; and (4) if so, 
did the veteran's asthma undergo any 
chronic increase in severity beyond the 
natural progress of such disease during 
active service.  A complete rationale is 
required for all opinions expressed.  

If deemed to be necessary by the 
reviewing physician, a physical 
examination of the veteran and/or 
diagnostic testing should be undertaken.

The report of the reviewing physician 
should be associated with the veteran's 
VA claims folder.   

5.  The RO should then review the 
veteran's claims folder and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act is completed.  The RO should then 
readjudicate the issue of entitlement to 
service connection for asthma.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry  F.  Bohan
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



